
	
		II
		Calendar No. 198
		110th CONGRESS
		1st Session
		S. 1611
		[Report No. 110–81]
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To make technical corrections to SAFETEA–LU and other
		  related laws relating to transit.
	
	
		1.Transit technical
			 corrections
			(a)Section
			 5302Section 5302(a)(10)
			 of title 49, United States Code, is amended by striking charter,
			 and inserting charter, sightseeing,.
			(b)Section
			 5303Section 5303 of title 49,
			 United States Code, is amended—
				(1)in subsection
			 (j)(3)(D), by—
					(A)inserting
			 or the identified phase before within the time;
			 and
					(B)inserting
			 or the identified phase before the period; and
					(2)in subsection
			 (k)(2), by striking a metropolitan planning area serving.
				(c)Section
			 5307Section 5307(b) of title
			 49, United States Code, is amended—
				(1)in paragraph
			 (2)(A) by striking mass transportation and inserting
			 public transportation; and
				(2)in paragraph (3)
			 by striking section 5305(a) and inserting section
			 5303(k).
				(d)Section
			 5309Section 5309(m) of title
			 49, United States Code, is amended—
				(1)in the heading for
			 paragraph (2)(A) by striking Major
			 capital and inserting Capital; and
				(2)in paragraph
			 (7)(B) by striking section 3039 and inserting section
			 3045.
				(e)Section
			 5311Section 5311 of title 49,
			 United States Code, is amended—
				(1)in subsection
			 (g)(1)(A) by striking for any purpose other than operating
			 assistance and inserting for a capital project or project
			 administrative expenses;
				(2)in subsections
			 (g)(1)(A) and (g)(1)(B) by striking capital after
			 net; and
				(3)in subsection
			 (i)(1) by striking Sections 5323(a)(1)(D) and 5333(b) of this title
			 apply and inserting Section 5333(b) applies.
				(f)Section
			 5312The heading for section
			 5312(c) of title 49, United States Code, is amended by striking
			 Mass
			 Transportation and inserting Public Transportation.
			(g)Section
			 5314Section 5314(a)(3) of title
			 49, United States Code, is amended by striking section
			 5323(a)(1)(D) and inserting section 5333(b).
			(h)Section
			 5319Section 5319 of title 49,
			 United States Code, is amended by striking section 5307(k) and
			 inserting section 5307(d)(1)(K).
			(i)Section
			 5320Section 5320 of title 49,
			 United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
					(B)by inserting
			 after (a) In
			 general.— the following:
						
							(1)Program
				nameThe program authorized by this section shall be known as the
				Paul S. Sarbanes Transit in Parks
				Program.
							;
				and
					(C)in paragraph
			 (2)(A), as redesignated, by striking intra-agency and inserting
			 intraagency;
					(2)in subsection
			 (b)(5)(A), by striking 5302(a)(1)(A) and inserting
			 5302(a)(1);
				(3)in subsection
			 (d)(1), by inserting to administer this section and after
			 5338(b)(2)(J); and
				(4)in subsection (d),
			 by adding at the end the following:
					
						(4)Transfers to
				land management agenciesThe Secretary may transfer amounts
				available under paragraph (1) to the appropriate Federal land management agency
				to pay necessary costs of the agency for such activities described in paragraph
				(1) in connection with activities being carried out under this
				section.
						.
				(j)Section
			 5323Section 5323(n) of title
			 49, United States Code, is amended by striking section
			 5336(e)(2) and inserting section 5336(d)(2).
			(k)Section
			 5325Section 5325(b) of title
			 49, United States Code, is amended—
				(1)in paragraph (1),
			 by inserting before the period at the end adopted before August 10,
			 2005;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(l)Section
			 5336
				(1)Apportionments
			 of formula grantsSection 5336 of title 49, United States Code,
			 is amended—
					(A)in subsection (a)
			 by striking Of the amount and all that follows before paragraph
			 (1) and inserting Of the amount apportioned under subsection (i)(2) to
			 carry out section 5307—;
					(B)in subsection
			 (d)(1) by striking subsections (a) and (h)(2) of section 5338
			 and inserting subsections (a)(1)(C)(vi) and (b)(2)(B) of section
			 5338; and
					(C)by redesignating
			 subsection (c), as added by section 3034(c) of
			 Public Law
			 109–59 (119 Stat. 1628), as subsection (k).
					(2)Technical
			 amendmentsSection 3034(d)(2) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1629), is
			 amended by striking paragraph (2) and inserting
			 subsection (a)(2).
				(m)Section
			 5337Section 5337(a) of
			 title 49, United States Code, is amended by striking for each of fiscal
			 years 1998 through 2003 and inserting for each of fiscal years
			 2005 through 2009.
			(n)Section
			 5338Section 5338(d)(1)(B) of
			 title 49, United States Code, is amended by striking section
			 5315(a)(16) and inserting section 5315(b)(2)(P).
			(o)SAFETEA–LU
				(1)Section
			 3037Section 3037(c)(10) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1636) is
			 amended by striking Middle Rio Grande Coalition of governments,
			 Albuquerque to Santa Fe corridor study and inserting Mid-Region
			 Council of Governments, New Mexico, public transportation buses, bus-related
			 equipment and facilities, and intermodal terminals in Albuquerque and Santa Fe
			 under the terms and conditions of section 5309 of title 49, United States
			 Code..
				(2)Section
			 3040Section 3040(4) of such Act (119 Stat. 1639) is amended by
			 striking $7,871,895,000 and inserting
			 $7,872,893,000.
				(3)Section
			 3043
					(A)San
			 diegoSection 3043(c)(105) of such Act (119 Stat. 1645) is
			 amended by striking LOSSAN Del Mar-San Diego Rail—Corridor
			 Improvements and inserting LOSSAN Rail Corridor
			 Improvements.
					(B)San
			 diegoSection 3043(c)(217) of such Act (119 Stat. 1648) is
			 amended by striking San Diego and inserting San Diego
			 Transit.
					(C)Los
			 angeles
						(i)Phase
			 1Section 3043(b)(13) of such Act (119 Stat. 1642) is amended to
			 read as follows:
							
								(13)Los
				Angeles—Exposition LRT (Phase
				1).
								.
						(ii)Phase
			 2Section 3043(c) of such Act (119 Stat. 1645) is amended by
			 inserting after paragraph (104) the following:
							
								(104A)Los
				Angeles—Exposition LRT (Phase
				2).
								.
						(D)BostonSection
			 3043(d)(6) of such Act (119 Stat. 1649) is amended to read as follows:
						
							(6)Boston-Silver Line
				Phase III,
				$20,000,000.
							.
					(E)Project
			 construction grantsSection 3043(e) of such Act (119 Stat. 1651)
			 is amended by adding at the end the following:
						
							(4)Project
				construction grantsProjects recommended by the Secretary for a
				project construction grant agreement under section 5309(e) of title 49, United
				States Code, or for funding under section 5309(m)(2)(A)(i) of such title during
				fiscal year 2008 and fiscal year 2009 are authorized for preliminary
				engineering, final design, and construction for fiscal years 2007 through
				2009.
							.
					(4)Section
			 3044The table contained in section 3044(a) of such Act (119
			 Stat. 1652) is amended—
					(A)in item number
			 487 by striking Central Arkansas Transit Authority Facility
			 Upgrades and inserting Central Arkansas Transit Authority Bus
			 Acquisition;
					(B)in item number
			 491 by amending the item to read as follows: PACE, IL, Cermak Road, Bus
			 Rapid Transit, and related bus projects, and alternatives
			 analysis;
					(C)in item number 512
			 by striking Corning, NY, Phase II Corning Preserve Transportation
			 Enhancement Project and inserting Transportation Center
			 Enhancements, Corning, NY;
					(D)in item number
			 534 by striking Community Buses and inserting Bus and Bus
			 Facilities;
					(E)in item number
			 541 by striking Intermodal Ferry Dock and inserting
			 Gartina Highway Bus Stops; and
					(F)in item number
			 570 by striking Maine Department of Transportation-Acadia Intermodal
			 Facility and inserting MaineDOT Acadia Intermodal Passenger and
			 Maintenance Facility.
					(5)Section
			 3046Section 3046(a)(7) of such Act (119 Stat. 1708) is
			 amended—
					(A)by striking
			 hydrogen fuel cell vehicles and inserting hydrogen fueled
			 vehicles;
					(B)by striking
			 hydrogen fuel cell employee shuttle vans and inserting
			 hydrogen fueled employee shuttle vans; and
					(C)by striking
			 in Allentown, Pennsylvania and inserting to the DaVinci
			 Center in Allentown, Pennsylvania.
					(6)Section
			 3050Section 3050(b) of such Act (119 Stat. 1713) is amended by
			 inserting by negotiating the extension of the existing agreement between
			 mile post 191.13 and mile post 185.1 to mile post 165.9 in Rhode Island
			 before the period at the end.
				(7)Extensions
					(A)Los
			 AngelesIn evaluating the local share of the project authorized
			 by section 3043(c)(104A) of such Act, as added by this Act, in the rating
			 process under section 5309 of title 49, United States Code, the Secretary of
			 Transportation shall give consideration to project elements of the project
			 authorized by section 3043(b)(13) of such Act advanced with 100 percent
			 non-Federal funds.
					(B)San Gabriel
			 ValleyIn evaluating the local share of Phase II of the project
			 authorized by section 3043(b)(33) of such Act (119 Stat. 1642) in the rating
			 process under section 5309 of title 49, United States Code, the Secretary of
			 Transportation shall give consideration to project elements of Phase I of such
			 project advanced with 100 percent non-Federal funds.
					(p)TEA–21Section
			 3012(c)(1) of the Transportation Equity Act for the 21st Century (112 Stat.
			 358) is amended by striking to be used only for the completion of the
			 program to develop and deploy a new Advanced Propulsion Control System begun
			 under the Request for Technical Proposals for Project S–2814–2 and
			 inserting to develop and deploy new technology for the Silverliner IV
			 Regional Rail Cars, including a Propulsion Control System, Trainline Door
			 Control Relay Panel, HVAC Control Upgrade, Blending Valve, and related
			 improvements.
			
	
		June 13, 2007
		Read twice and placed on the calendar
	
